Opinion issued July 23, 2015




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                             ————————————
                                NO. 01-15-00433-CV
                              ———————————
       IN RE LORIE A. PFEIL AND PFEIL FITNESS, INC., Relators



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relators, Lorie A. Pfeil and Pfeil Fitness, Inc., have filed a petition for a writ

of mandamus, challenging an order granting the motion of real party in interest,

Carlyle/FR Houston Investors, L.P., to compel the deposition of Lorie A. Pfeil and

awarding attorney’s fees to Carlyle’s counsel.1


1
      The underlying case is First Industrial, LP v. Pfeil Fitness, Inc. and Lorie A. Pfeil,
      cause number 791725, in the County Civil Court at Law No. 3 of Harris County,
      Texas, the Honorable Linda Storey presiding.
      We deny the petition and real party in interest’s request for sanctions

pursuant to Texas Rule of Appellate Procedure 52.11. We vacate our order issued

on May 12, 2015, staying relators’ deadlines to respond to discovery requests and

the trial court’s April 29, 2015 order.

                                   PER CURIAM


Panel consists of Justices Jennings, Bland, and Brown.




                                          2